946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Robert E. WRIGHT, Appellant.
No. 90-3190.
United States Court of Appeals, District of Columbia Circuit.
May 7, 1991.

Before WALD, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause, filed March 12, 1991, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order denying appellant's motion to vacate sentence be summarily affirmed substantially for the reasons stated by the district court at the hearing held on July 25, 1990.


4
The Clerk is directed to withhold issuance of mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.